DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “ iteratively performing estimating an observation correlation matrix by dividing the seismic observation data into data segments of length N, determining correlation elements by sliding a correlation estimation window (CEW) of length L and a filter design window (FDW) of length N, N < L, over the seismic observation data, where N and L are natural numbers, and summing correlations of a data element in one of the data segments of length N for each data segment in the CEW to obtain the observation correlation matrix as a matrix of N x N observation correlation elements, estimating a noise correlation matrix using the seismic observation data converted to a frequency-domain while sliding the CEW and the FDW over the seismic observation data to obtain a matrix of N x N noise correlation elements,

          In Step 2A, Prong two, the claim additionally recite the limitation “recording, by surface-mounted geophones in a predetermined arrangement, seismic observation data,” and “displaying the seismic observation data and the recovered seismic signals as an indication of the microseismic activity,” but said limitations are merely directed to insignificant data collection activity (recited at high level of generality) and outputting of the obtained result. The claims additionally recite “processing circuitry” but said limitation is merely a general purpose computer to perform the abstract idea. The claims also do not improve the functioning of any machine. In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application.
Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claim additionally recite the limitation “recording, by surface-mounted geophones in a predetermined arrangement, seismic observation data,” and “displaying the seismic observation data and the recovered seismic signals as an indication of the microseismic activity,” but said limitations are merely directed to data collection activity (recited at high level of generality) and outputting of the obtained result that are well-understood, routine and conventional. The claims additionally recite “processing circuitry” but said limitation is merely a general purpose computer to perform the abstract idea that is also well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iqbal et al., “Blind noise estimation and denoising filter for recovery of microquake signals” Exploration Geophysics, June 2019 (hereinafter Iqbal)

          Regarding Claims 1 and 11. Iqbal discloses monitoring microseismic activity (Abstract), comprising: 
recording, by surface-mounted geophones in a predetermined arrangement, seismic observation data (page 2, lines 6-10); 
iteratively performing, by processing circuitry (page 12, section D): 
estimating an observation correlation matrix by: dividing the seismic observation data into data segments of length N (page 5, lines 10), determining correlation elements by sliding a correlation estimation window (CEW) of length L and a filter design window (FDW) of length N, N < L, over the seismic observation data, where N and L are natural numbers, and summing correlations of a data element in one of the data segments of length N for each data segment in the CEW to obtain the observation correlation matrix as a matrix of N x N observation correlation elements (pages 8-9, entire section III. A)

estimating a noise correlation matrix using the seismic observation data converted to a frequency-domain while sliding the CEW and the FDW over the seismic observation data to obtain a matrix of N x N noise correlation elements (pages 9-11, entire section III. B)

page 12, section D, designing the filter); recovering seismic signals by applying the linear filter to the seismic observation data (page 12, section D, denoising the data) and displaying the seismic observation data and the recovered seismic signals as an indication of the microseismic activity (Figs. 2-10)

          Regarding Claim 2 and 12. Iqbal discloses the estimating the noise correlation matrix includes converting N data elements of the seismic observation data into frequency domain and estimating a power spectrum with the converted seismic observation data, wherein the power spectrum is determined by taking the absolute square of each of the N elements of the converted seismic observation data (page 10, Step 1)

tracking a minimum of the power spectrum by averaging past values of the power spectrum (page 10, step 2, tracking of the minimum), comparing a ratio of the power spectrum to a local minimum of the power spectrum with a frequency-dependent threshold to obtain an event-presence probability (page 10, step 3), calculating a time-frequency smoothing factor based on the event-presence probability (page 11, step 4); and updating the estimated power spectrum using the smoothing factor (page 11, step 5)

Regarding Claims 3 and 13. Iqbal discloses the geophones are three component geophones, and the dividing includes dividing the seismic observation data for each of three components of respective three component geophones (page 2, lines 6-10)

          Regarding Claim 4 and 14. Iqbal discloses the estimating the observation correlation matrix includes determining the average of the correlations estimated from adjacent traces received from the three component geophones (page 9, section A)

          Regarding Claims 5 and 15. Iqbal discloses the linear filter is a Wiener filter (page 4, section II), and the structuring the filter includes adding a non-negative regularization parameter (page 1, section C)

          Regarding Claims 6 and 16. Iqbal discloses a ratio of the length N of the FDW and the length L of the CEW in the sliding during the estimating an observation correlation matrix and the estimating a noise correlation matrix is 0.1 (Fig. 6)

          Regarding Claims 7 and 17. Iqbal discloses the dividing seismic observation data includes dividing seismic observation data that is non-stationary (page 6, Remark 2)

          Regarding Claims 8 and 18. Iqbal discloses the estimating the observation correlation matrix includes sliding the CEW to partially overlap with each other (Fig. 3)

          Regarding Claims 9 and 19. Iqbal discloses estimating the observation correlation matrix is performed using L - N data elements (page 9)

          Regarding Claims 10 and 20. Iqbal discloses the sliding includes moving both the FDW and the CEW after estimating the noise correlation matrix (Fig. 3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HYUN D PARK/           Primary Examiner, Art Unit 2865